Citation Nr: 0906751	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury to include degenerative disk and joint disease 
of the thoracic and lumbar spine, thoracic compression 
fractures, and spina bifida and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law 


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1956 to April 
1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied service connection for a back injury on a 
finality basis.  

By history, it is noted that in October 1986, March 2002, and 
July 2002, the Portland RO denied the Veteran's claim of 
entitlement to service connection for a back injury.  The 
Veteran did not appeal the determinations; thus, they became 
final.  In November 2003, the Portland RO received an 
informal claim to reopen the matter.  Although the Portland 
RO reopened the claim in the June 2007 Statement of the Case 
(SOC), the Board is required to consider whether new and 
material evidence had been presented, and then if so, the 
merits of the claim can be considered.  Irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue is as 
phrased on the title page of the decision.

The issue of entitlement to service connection for residuals 
of a back injury to include degenerative disk and joint 
disease of the thoracic and lumbar spine, thoracic 
compression fractures, and spina bifida is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for the Veteran's back disability was 
denied by the RO in a July 2002 rating decision.  The Veteran 
did not appeal the decision.  

2.  Evidence received since the July 2002 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a back disability.


CONCLUSION OF LAW

Evidence added to the record since the final July 2002 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for residuals of a back injury to 
include degenerative disk and joint disease of the thoracic 
and lumbar spine, thoracic compression fractures, and spina 
bifida is reopened.  38 U.S.C.A.   §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a July 2002 rating decision, the RO denied the claim for 
entitlement to service connection for a back injury on the 
basis that new and material evidence had not been submitted.  
The RO added the evidence did not show that the Veteran's 
back condition was either caused or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran was 
notified of this decision in July 2002.  The Veteran did not 
appeal this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2003, the Veteran filed an application to reopen 
the claim for service connection for a back disability.  The 
evidence submitted since the July 2002 rating decision 
includes private treatment records and reports, lay 
statements from friends and family members, and copies of the 
Veteran's service records.

The private treatment reports from Dr. R. are new because 
this evidence has not been previously submitted to agency 
decisionmakers, and they are neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
This evidence is material because it establishes a possible 
relationship between the current disability and service which 
was not shown by the evidence previously of record.  The 
private reports by Dr. R. raise a reasonable possibility of 
substantiating the claim because this evidence establishes a 
possible nexus to service.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the private reports 
received since the July 2002 rating decision are new and 
material, and the claim for service connection for residuals 
of a back injury to include degenerative disk and joint 
disease of the thoracic and lumbar spine, thoracic 
compression fractures, and spina bifida is reopened. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received; the claim for 
service connection for residuals of a back injury to include 
degenerative disk and joint disease of the thoracic and 
lumbar spine, thoracic compression fractures, and spina 
bifida is reopened and is granted only to that extent.


REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnosis of the 
Veteran's back disability and to determine whether the back 
disability is medically related to the Veteran's period of 
service.

The Veteran asserts that his residuals of a back injury are 
due to an in-service incident.  The Veteran reported that he 
sustained a back injury when he fell in a foxhole in service.  
See the Veteran's statement dated in September 2007.  Most of 
the Veteran's service treatment records are unavailable as 
they were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Morning reports show that the Veteran 
was on sick call from December 1957 through April 1957.  

There is evidence of post-service back injury.  In a 
neurosurgical consultation report, the examiner noted that 
Veteran sustained a work-related injury in June 1994.  The 
examiner reported that the Veteran worked as a welder and 
sustained a lifting injury while lifting a 60 to 70 pound 
hand rail.  

The Veteran was subsequently examined by Dr. G. who noted 
that there was some increased spasticity due to spinal cord 
atrophy in the mid-thoracic region that possibly is due to a 
childhood injury.  See treatment report dated February 1995.

However, Dr. R., the Veteran's family physician, opined that 
the Veteran's present back condition is more likely than not 
directly related to his in-service injury.  See statement 
dated August 2007.  Thus, the Board finds that a medical 
opinion as to the etiology of the current back disability 
should be obtained.  The examiner should also consider the 
Veteran's post-service back injury and other possible 
etiologies of the back disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by an orthopedist to determine 
the nature and etiology of residuals of 
the back injury to include degenerative 
disk and joint disease of the thoracic and 
lumbar spine, thoracic compression 
fractures, and spina bifida.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the Veteran's back, and 
provide a diagnosis for any pathology 
found.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether is it at least as 
likely as not ( a 50 percent probability 
or more) that such disability is related 
to military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered 
regarding the etiology of the Veteran's 
thoracic and lumbar spine disability, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  If an opinion 
can not be rendered, the examiner should 
so state in the report. 

The examiner should comment on whether the 
post-service back injury caused or 
aggravated the back disability.  If the 
examiner finds that the post-service back 
injury aggravated the back disability, the 
examiner should provide an estimate of the 
degree of disability of the back 
disability over and above the degree of 
disability caused by the in-service 
exposure.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


